Citation Nr: 1107558	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from March 22, 2008 to April 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to October 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision issued by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  

In September 2010, the Board remanded the claim to afford the 
Veteran a requested hearing.  In December 2010, the Veteran 
testified before the undersigned Veterans Law Judge sitting at 
the RO (Travel Board hearing).  A transcript of that hearing is 
of record.    

During the December 2010 hearing, the Veteran raised claims for 
service connection for ischemic heart disease and diabetes, to 
include as due to Agent Orange exposure.  The claims of 
service connection for ischemic heart disease and diabetes 
have been raised by the record, but have not been 
adjudicated by the Regional Office (RO).  Therefore, the 
Board does not have jurisdiction over these matters, and 
they are referred to the RO for appropriate action.  

The appeal is REMANDED to the VAMC.  VA will notify the appellant 
if further action is required.


REMAND

The Board's review of the record reveals that further action on 
the claim on appeal is warranted.  

The Veteran is seeking payment or reimbursement for medical 
expenses incurred at Gulf Coast Hospital from March 22, 2008 to 
April 1, 2008.  The Veteran is service-connected for asthmatic 
bronchitis with pulmonary emphysema, evaluated as 30 percent 
disabling from April 19, 1971, and 100 percent disabling from 
February 23, 2009.  

In claims involving payment or reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
there are three different possible theories of entitlement: (1) 
the private medical services were authorized by VA; (2) the 
Veteran is entitled to payment or reimbursement for services not 
previously authorized that are related to or aggravated a 
service-connected disability; or (3) the Veteran is entitled to 
payment or reimbursement for services not previously authorized 
relating to a nonservice-connected disability.  See 38 U.S.C.A. 
§§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2010).

When a Veteran receives treatment at a non-VA facility without 
prior authorization, the law provides two related, but 
independent avenues for obtaining payment or reimbursement for 
medical expenses.  

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA facility, 
there must be a showing that three criteria are met: (a) the care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent in 
nature, resulting from a service-connected disability, or (4) for 
any injury, illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) 
the services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and (c) 
no VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA authorization 
for the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

In addition, under 38 U.S.C.A. § 1725, pursuant to the Veterans 
Millennium Health Care and Benefits Act, payment or reimbursement 
of non-VA emergency medical services for nonservice-connected 
disorders for Veterans without insurance is available if certain 
conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1008 (2010).  However, in the present case, § 1725 for 
nonservice- connected disorders does not apply because the 
Veteran is potentially eligible for reimbursement under § 1728 as 
the medical treatment in question was for his service-connected 
respiratory disability.  See 38 C.F.R. §§ 17.1000, 17.1002(i). As 
such, only 38 U.S.C. § 1728 is for consideration.

The Board notes that the provisions of 38 U.S.C.A. §§ 1725 and 
1728 were changed via legislation which became effective October 
10, 2008.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  Specifically, the pertinent change is that in 
38 U.S.C.A. §§ 1725 and 1728, the word "shall" in the first 
sentence, replaced the word "may."  This made the payment or 
reimbursement by VA of emergent treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered (1) until 
such time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is capable 
of accepting such transfer, or; (2) until such time as a 
Department facility or other Federal facility accepts such 
transfer if: (A) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (B) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.  Id.

With regard to stabilization, claims for payment or reimbursement 
of the costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period beyond 
the date on which the medical emergency ended. 38 C.F.R. § 17.121 
(2010).  For the purpose of payment or reimbursement of the 
expense of emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical judgment, a 
Veteran who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or a Veteran who 
received emergency medical services could have reported to a VA 
medical center for continuation of treatment for the disability.  
From that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id.

The record reflects that the Veteran was admitted to Gulf Coast 
Hospital on March 20, 2008, with complaints of shortness of 
breath, edema, cough, high blood pressure, and tachycardia.  His 
wife brought him to the emergency room because his blood pressure 
reading was 140/100 and his heart rate was 140.  The Veteran was 
admitted to the intensive care unit for further management.  The 
impression was chronic obstructive pulmonary disease (COPD) with 
exacerbation and cor pulmonale with bronchitis, myocardial 
ischemia by electrocardiogram changes, hypokalemia, peripheral 
vascular disease by history, benign prostatic hypertrophy, status 
post laminectomy, and history of left arm arterial thrombectomy.  
He was discharged on April 1, 2008.  

In March 2008, the VAMC authorized the claim for payment for 
treatment at Gulf Coast Hospital on March 20 and 21, 2008, as the 
claim met the prerequisites of 38 C.F.R. § 17.120.  Payment for 
services rendered after that date has been denied as it was 
determined by the VAMC that the Veteran's condition had 
stabilized and he could have been transferred to a VA facility.  
In this regard, in a March 2009 note, the Chief Medical Officer 
(CMO) at the VAMC stated that he agreed with the prior 
determination that the Veteran was stabilized on March 21, 2008, 
adding that it appeared that the Veteran was accepted to the Bay 
Pines VAMC on March 21, 2008, and was awaiting a bed, but the 
Veteran made the decision to remain in the hospital under a 
secondary payor source.

In his December 2008 notice of disagreement, the Veteran 
indicated that he did not decline transfer to the Bay Pines VAMC, 
indicating that he told the case manager at Gulf Coast Hospital 
that he was to be transferred to the Bay Pines VAMC once stable, 
adding that he was in the intensive care unit on March 21, 2008 
and was discharged from the intensive care unit on April 1, 2008.  

During the December 2010 hearing, the Veteran testified that the 
Bay Pines VAMC is approximately 159 miles from his home and that 
he was on oxygen at the time of his March 2008 hospitalization.  
He testified that he could not breathe when he was admitted to 
Gulf Coast Hospital in March 2008, and that he informed the 
emergency ward receptionist that he needed to be transferred to 
the Bay Pines VAMC as soon as he was stable.  He added that, 
during his hospitalization, he was informed that Bay Pines said 
they would accept him.  His wife added that the Veteran was 
unable to go home on March 21, 2008, as he was transferred back 
into the intensive care unit.   

As an initial matter, it appears that all pertinent records 
regarding the Veteran's treatment at Gulf Coast Hospital from 
March 20, 2008 to April 1, 2008 have not been associated with the 
claims file.  In this regard, while several records from this 
facility are of record, notably, no records from March 21, 2008 
are of record.  A March 2008 Notification of Admission to Private 
Hospital reflects that, on March 20, 2008, the Veteran was 
admitted to Gulf Coast Hospital with a tentative diagnosis of 
COPD.  This document reflects that, the same day, the Veteran was 
agreeable to transfer to VA, per his case manager.  Later that 
day, the case manager indicated that the Veteran might be 
transferred the following day if stress tests were negative.  The 
document further reflects that, on March 21, 2008, the Veteran 
was accepted to the telemetry unit at the VAMC, but no bed was 
available.  An individual from the VAMC advised the Veteran's 
case manager of this fact via voicemail message.  One hour later, 
another message was left with the Veteran's case manager 
requesting a call back.  The next communication indicated on the 
Notification of Admission to Private Hospital reflects that, on 
March 24, 2008, the Veteran's case manager reported that he 
remained inpatient.  She added that the stress test planned for 
March 21, 2008 was cancelled due to increased heart rate.  She 
stated that the Veteran declined transfer to VA on March 21, as 
he preferred to stay at Gulf Coast Hospital under a secondary 
payor source.  

The Board finds that the evidence in the claims file reflecting 
communication between Gulf Coast Hospital and the Bay Pines VAMC 
on March 21, 2008 suggests that additional records may be 
available.  Notably, the records of treatment from Gulf Coast 
Hospital currently associated with the claims file include a 
numbering system which reflects that a record of treatment from 
March 22, 2008 is page 68 of 73.  Pages 69-72 of 73 are not of 
record; rather, the next page associated with the claims file is 
page 73 of 73, reflecting treatment on March 20, 2008.  
Accordingly, on remand, the VAMC should obtain complete records 
of treatment regarding the Veteran's hospitalization from Gulf 
Coast Hospital from March 20, 2008 to April 1, 2008.  

In addition, the Veteran asserts that he was not stable for 
transfer to the VAMC on March 21, 2008, but was still in the 
intensive care unit.  The stability determination made by the CMO 
who reviewed the Veteran's claim provided no discussion or 
rationale for the conclusion.  Thus, the Board finds that a 
remand is necessary to obtain an opinion from a physician as to 
at what point, if any, between March 21, 2008 and April 1, 2008, 
he became stable for transfer.  The Board notes that treatment 
records currently associated with the claims file reflect that 
Dr. C.D.P. described the Veteran as "OK for discharge" on March 
24, 2008, but that, two days later, he was transferred to the 
intensive care unit secondary to worsening respiratory distress 
and for placement on bilevel positive airway pressure.  

In addition, while, in the March 2009 statement of the case 
(SOC), the VAMC indicated that the CMO found that the Veteran was 
stable on March 21, 2008, and could have been safely transferred 
to VA, the Notification of Admission to Private Hospital reflects 
that no bed was available on March 21, 2008 at the time the 
Veteran was accepted to telemetry.  Accordingly, on remand, the 
VAMC should determine whether a VA facility was capable of 
accepting the Veteran during the period from March 21, 2008 to 
April 1, 2008.  

In addition, the Board finds that the Veteran has not been 
furnished an adequate SOC.  Under 38 C.F.R. § 19.29, an SOC must 
contain, among other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of how 
such laws and regulations affect the agency of original 
jurisdiction's determination.  While the March 2009 SOC indicated 
that the claim was denied because the Veteran became stable for 
transfer on March 21, 2008, and includes 38 C.F.R. § 17.121, it 
does not include a summary of all the applicable laws and 
regulations pertinent to the claim on appeal; to include 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  To ensure due 
process, on remand, the VAMC should issue a supplemental SOC 
(SSOC) that includes the laws and regulations pertaining to 
claims for reimbursement for unauthorized medical expenses 
pursuant to 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should obtain complete records 
of treatment regarding the Veteran's 
hospitalization from Gulf Coast Hospital 
from March 20, 2008 to April 1, 2008.  The 
records should include (but are not limited 
to) all physician's reports/consultations, 
nursing notes, laboratory tests, including 
pulmonary studies, X-ray/imaging study 
reports, medication charts, as well as any 
documentation of communications between 
Gulf Coast Hospital and VA for the period 
from March 20, 2008 to April 1, 2008 that 
concern transfer of the Veteran from one 
facility to the other.

2.  The VAMC should take necessary efforts 
determine the date a VA facility was 
capable of accepting the transfer of the 
Veteran (when there was room available for 
the Veteran) between March 21, 2008 and 
April 1, 2008.  Any administrative or other 
records addressing such capability and any 
attempts to effectuate a transfer should be 
associated with the claims file.  

3.  After the above has been completed, 
forward the claims file to a VA physician 
to obtain an opinion concerning whether the 
Veteran's condition was stable enough to 
permit transfer to a VA facility on March 
21, 2008.  If the Veteran was not stable 
then, the physician should provide an 
opinion as to at what point he became 
stable, if at all, prior to his discharge 
on April 1, 2008.  In providing his or her 
opinion, the physician should consider and 
address whether the urgency of the 
Veteran's medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment, or the 
nature of the treatment made it necessary 
to remain at Gulf Coast Hospital.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a SSOC before 
returning the claim to the Board.   The 
SSOC must include a summary of the 
pertinent laws and regulations (including 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120).  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

